DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is responsive to preliminary amendment dated 30 October 2019. Claims 8-20 have been added, claim 1 amended, and claims 1-20 are currently pending. 
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 24 September 2019 and 03 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 9, 10, 13, 18, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11-12 of U.S. Patent No. 10430337. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter as shown in the example claims in the table below.



US10430337B2
1. (Currently Amended) In a system that includes a storage system and a flash cache associated with the storage system, a method for inserting data into the flash cache, the method comprising: 



receiving a block from the cache, 
wherein the block includes data and location information; inserting the block into a memory cache; determining whether to insert the data included in the block into the flash cache when the data is removed from the memory cache by evaluating the location information, wherein the location information includes metadata that allows a location manager that is stored in a memory to be checked to determine whether the data is still in the flash cache; 



4. (Original) The method of claim 1, wherein the data is not inserted when the location manager indicates that the location in the flash cache is still valid and identifies the flash cache as the source of the data.

9. (New) The method of claim 1, further comprising determining whether to insert the data included in the block into the flash cache without accessing a cache index.



10. (New) A non-transitory computer readable medium comprising computer executable instructions confirmed to perform 



receiving a block from the cache, wherein the block includes data and location information; inserting at least the data associated with the block into a memory cache; determining whether to insert the data included in the block into the flash cache when the data is removed from the memory cache by evaluating the location information, wherein the location information includes metadata that allows a location manager that is stored in a memory to be checked to determine whether the data is still in the flash cache; 

inserting the data into the flash cache when the location manager indicates that the location of the data is invalid, wherein the data is not inserted into the flash cache when 

13. (New) The non-transitory computer readable medium of claim 10, wherein the data is not inserted when the location manager indicates that the location in the flash cache is still valid and identifies the flash cache as the source of the data.

18. (New) The non-transitory computer readable medium of claim 10, the method further comprising determining whether to insert the data included in the block into the flash cache without accessing a cache index.



19. (New) A method for controlling accesses to a flash cache by controlling accesses to a cache index, the method comprising: storing a location manager in memory, wherein the location manager includes entries, each entry 

accessing a cache index to determine a location of data that is stored in the cache in response to a request from a client, wherein the cache index is stored in the cache;
returning a block in response to the request from the cache, wherein the block includes the requested data and location information;
inserting at least the location information into an entry in a location manager that includes a plurality of entries, wherein each entry in the location manager corresponds to an entry in the cache index; and
avoiding accessing the cache index when determining whether to insert the requested data in the memory back into the cache by evaluating the location information in the memory, wherein the requested data is not inserted into the cache when the location 




2. The method of claim 1, further comprising determining whether the requested data in the cache is still valid without accessing the cache index.

11. In a system that includes a storage system and a cache associated with the storage system, a non-transitory computer readable medium comprising computer executable instructions that, when implemented, perform a method for inserting data into the cache, the method comprising:

returning a block in response to the request from the cache, wherein the block includes the requested data and location information;
inserting at least the location information into an entry in a location manager that includes a plurality of entries, wherein each entry in the location manager corresponds to an entry in the cache index; and
avoiding accessing the cache index when determining whether to insert the requested data in the memory back into the cache by evaluating the location information in the memory, wherein the requested data is not inserted into the cache when the location information indicates that the requested data originated from the cache and that the requested data is still valid, wherein the requested data is written to the cache when the location information indicates that the 






12. The non-transitory computer readable medium of claim 11, further comprising determining whether the requested data in the cache is still valid without accessing the cache index.

1. In a system that includes a storage system and a cache associated with the storage system, a method for inserting data into the cache, the method comprising:
accessing a cache index to determine a location of data that is stored in the cache in response to a request from a client, wherein the cache index is stored in the cache;

inserting at least the location information into an entry in a location manager that includes a plurality of entries, wherein each entry in the location manager corresponds to an entry in the cache index; and
avoiding accessing the cache index when determining whether to insert the requested data in the memory back into the cache by evaluating the location information in the memory, wherein the requested data is not inserted into the cache when the location information indicates that the requested data originated from the cache and that the requested data is still valid, wherein the requested data is written to the cache when the location information indicates that the data in the cache corresponding to the location data is invalid.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recites the limitation "the cache" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 15 recites the limitation "the cache" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 10 recites the limitation “receiving a block from the cache, wherein the block includes data and location information; inserting the block into a memory cache; determining whether to insert the data included in the block into the flash cache” it is unclear if the cache and the flash cache are meant to be the same. Examiner was able to find reference to both a memory cache [0018, Fig. 4] and a flash cache [0020, Fig. 4] as well as a read modify write [Fig.3]. It is unclear whether the claims are meant to be directed to the read modify write of [Fig. 3] or the data operations described in Fig. 4. Examiner suggests Applicant amend the claims to clarify.
Claims 2-9 and 11-18 contain the same issue as claims 1 and 10 and are rejected for the same reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari (US 20140372686 A1) in view of Bruce (US 20150012690 A1).

Referring to claims 1 and 10, taking claim 1 as exemplary, Maheshwari teaches
In a system that includes a storage system and a flash cache associated with the storage system, a method for inserting data into the flash cache, the method comprising: ([Maheshwari abstract] storage device includes a flash memory-based cache and a controller that is configured to limit the rate of cache updates) inserting the block into a memory cache; ([Maheshwari 0026, Fig. 2] data (if a copy thereof already exists in the cache) 206 is stored, persistently and efficiently, in an invalidate buffer 208 in the NVRAM 110 (i.e. memory cache)) determining whether to insert the data included in the block into the flash cache when the data is removed from the memory cache by evaluating the location information, ([Maheshwari 0029, Fig. 2] Eventually, the NVRAM invalidate buffer (i.e. memory cache) may become filled 214. When this occurs, the invalidations are applied to the flash cache 216.) inserting the data into the flash cache when the location manager indicates that the location of the data is invalid, ([Maheshwari 0029, Fig. 2] Eventually, the NVRAM invalidate buffer (i.e. memory cache) may become filled 214. When this occurs, the invalidations are applied to the flash cache 216.).
([Maheshwari 0019, 0026]).
	Bruce teaches receiving a block from the cache, wherein the block includes data and location information; ([Bruce 0098-0099] If data is not in L1 cache, firmware checks state of L2 cache. If L2 cache is valid, firmware gets the physical location of data based on the L2 address field of the cache control info table and starts transfer from L2 cache where the L2 is flash based [Bruce 0007]) wherein the location information includes metadata that allows a location manager that is stored in a memory to be checked to determine whether the data is still in the flash cache; ([Bruce 0046, 0084, Fig. 10] A cache line information table is used to store the multi-level cache states and to track valid locations of data (i.e. metadata). The firmware keeps track of data in the L1 and L2 caches using a set of cache states which specifies the validity and span of data in each cache line including state of each LBA (whether valid, invalid, clean, or dirty)) wherein the data is not inserted into the flash cache when the location manager indicates that the location of the data is valid ([Bruce 0195, Figs. 21A-21B] L1 cache does not flush (insert) data marked as valid dirty in L2 cache (flash cache)).

As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.


Referring to claims 2 and 11, taking claim 2 as exemplary, Maheshwari in view of Bruce teaches
The method of claim 1, wherein each entry in the location manager corresponds to a location in the flash cache and wherein each entry in the location manager indicates whether the corresponding location contains valid data or invalid data ([Bruce 0078, 0092, Figs. 10, 15-20] cache line information table is used to store the multi-level cache states and to track valid locations of data and state transition tables show event logs). 
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 3 and 12, taking claim 3 as exemplary, Maheshwari in view of Bruce teaches 
The method of claim 1, wherein the location manager identifies a source of the data, wherein the source is the flash cache or the storage system ([Bruce 0078, Fig. 10] Cache states stored in the cache line information or cache control block outlined in FIG. 10 specify the validity of data copy in L1 and L2 caches. After inspection of cache states, the next step in processing an IO command is to locate the exact address of the target data, which is stored also in the cache line table in FIG. 10.).  
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 4 and 13, taking claim 4 as exemplary, Maheshwari in view of Bruce teaches 
The method of claim 1, wherein the data is not inserted when the location manager indicates that the location in the flash cache is still valid and identifies the flash cache as the source of the data ([Bruce 0195, Figs. 21A-21B] L1 cache does not flush (insert) data marked as valid dirty in L2 cache).  
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 5 and 14, taking claim 5 as exemplary, Maheshwari in view of Bruce teaches 
([Bruce 0195] When the firmware detects the loss of external power, any dirty copies of data in L1 will be moved to L2 and the corresponding cache line information indicating the validity of the copy in L2 will be saved to non-volatile memory (i.e. without lookup)).  
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 6 and 15, taking claim 6 as exemplary, Maheshwari in view of Bruce teaches 
The method of claim 1, further comprising reading the data from the cache, where in reading the data includes accessing a cache index to determine a location ([Bruce 0098-0099] If data is not in L1 cache, firmware checks state of L2 cache. If L2 cache is valid, firmware gets the physical location of data based on the L2 address field of the cache control info table and starts transfer from L2 cache).  
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 7 and 16, taking claim 7 as exemplary, Maheshwari in view of Bruce teaches 
The method of claim 6, further comprising returning the block in response to the read ([Bruce 0099] the read command is requesting LBA 20-25 which is located in L2 cache). 


Referring to claims 8 and 17, taking claim 8 as exemplary, Maheshwari in view of Bruce teaches 
The method of claim 1, further comprising storing the location information in the location manager, wherein the location manager includes a plurality of entries and wherein each entry corresponds to an entry in a cache index to the flash cache ([Bruce 0078, Fig. 10] Cache states stored in the cache line information or cache control block outlined in FIG. 10 specify the validity of data copy in Ll and L2 caches. After inspection of cache states, the next step in processing an IO command is to locate the exact address of the target data, which is stored also in the cache line table in FIG. 10.).  
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 9 and 18, taking claim 9 as exemplary, Maheshwari in view of Bruce teaches 
The method of claim 1, further comprising determining whether to insert the data included in the block into the flash cache without accessing a cache index ([Bruce 0195] When the firmware detects the loss of external power, any dirty copies of data in L1 will be moved to L2 and the corresponding cache line information indicating the validity of the copy in L2 will be saved to non-volatile memory (i.e. without accessing a cache index)).
.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce (US 20150012690 A1) in view of Atkisson (US 20110258391 A1).

Referring to claim 19, Bruce teaches 
A method for controlling accesses to a flash cache ([Bruce abstract] Methods for managing multiple levels of cache for this storage system is provided having a very fast Level 1 cache which consists of volatile memory (SRAM or SD RAM), and a non-volatile Level 2 cache using an array of flash devices.) by controlling accesses to a cache index, ([Bruce 0094, 0114] firmware derives the cache control block index (SD RAM Index)) the method comprising: storing a location manager in memory, wherein the location manager includes entries, each entry associated with an entry in the cache index, ([Bruce 0046, 0071-0072, 0084, Fig. 10] A cache line information table is used to store the multi-level cache states and to track valid locations of data. The firmware keeps track of data in the L1 and L2 caches using a set of cache states which specifies the validity and span of data in each cache line including state of each LBA (whether valid, invalid, clean, or dirty) and an entry for L1 Index)  and avoiding accessing the cache index by using the location manager to aid in performing operations to the flash cache, wherein accesses to the cache index are avoided when the entries in the location manager provide hints related to an origin of data associated with the accesses ([Bruce 0195] When the firmware detects the loss of external power, any dirty copies of data in L1 will be moved to L2 and the corresponding cache line information indicating the validity of the copy in L2 will be saved to non-volatile memory (i.e. without lookup)).  
	Bruce does not explicitly teach wherein the cache index is stored in the flash cache.
	Atkisson teaches wherein the cache index is stored in the flash cache; ([Atkisson 0096] using a single mapping structure for both functions eliminates the need for a separate cache map, cache index, cache tags, or the like, decreasing access times of the cache 102 on the physical solid-state storage media 110).
Bruce and Atkisson are analogous art because they are from the same field of endeavor in storage systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bruce and Atkisson before him or her to modify the hybrid storage system of Bruce to include the single mapping structure including cache index of Atkisson, thereafter the hybrid storage system is connected to single mapping structure. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the hybrid storage system to eliminate the need for a separate cache map, cache index, cache tags and improve access times as suggested by Atkisson. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Bruce with Atkisson to obtain the invention as specified in the instant application claims.
	
Referring to claim 20, Bruce in view of Atkisson teaches 

The method of claim 19, wherein the operations include one or more of read operations, write operations, modify operations, inquiry operations, batch update operations, erasure operations, ([Bruce 0094, 0114] for both read and write, firmware derives the cache control block index (SD RAM Index)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding multi-level caches and cache index.
US 6415362 B1
US 20150347298 A1
US 20130166816 A1
US 20120198174 A1
US 20070136535 A1
US 20070043914 A1
US 10169365 B2
US 9639481 B2
US 8700840 B2
US 8244960 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132